Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 10-11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Won et al. (US 2020/0273807).
Regarding claim 1, Won discloses a manufacturing process, comprising:
providing an interposer (10) having a crystal structure [Figs. 1-2 and paragraph 0022];
disposing a first die (20) on the interposer [Figs. 1-2];
disposing a second die (20) on the interposer (10) and positioning the second die (20) to be spaced apart from the first die (20) with a gap (SP) and to define a gap (SP) extending direction (X1) that is perpendicular to a shortest distance (D1) of the gap (SP), wherein the gap (SP) extending direction (X1) is an angle of about 90 degrees (about perpendicular) with a crystallographic orientation [100] of the crystal structure of the interposer (10) [Fig. 1(Annotated below), Fig. 2, and paragraphs 0024 and 0037];
bonding (mounted) the first and second dies (20) to the interposer (10) [Figs. 1-2 and paragraphs 0027 and 0030];                           ;

cutting through the molding compound (60) and the interposer (10) into packages [Figs. 1-2 and paragraphs 0022-0023].
Regarding claim 4, Won further discloses forming conductive connectors (31) on the cut interposer (10) of the package, wherein the cut interposer (10) includes through vias (V1) therein and the conductive connectors (31) are electrically connected with the through vias (V1) [Fig. 2].
[AltContent: textbox (Annotated Figure 1)]
[AltContent: textbox (About perpendicular)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (SP)][AltContent: textbox (D1)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (X1)][AltContent: ]
    PNG
    media_image1.png
    496
    567
    media_image1.png
    Greyscale


Regarding claim 11, Won discloses wherein the wafer interposer (10) includes a silicon wafer having a cubic crystal structure [paragraphs 0016, 0025, 0026 and 0037].
Regarding claim 16, Won, as stated in the rejection of claim 4 above, discloses the claimed packaging process including: wherein the first die (20) and the second die (20) are spaced apart from each other by a gap (SP) between one side of the first die (20) and one side of the second side (20) that are substantially parallel with a first direction (X1), and the first direction (X1) is at an angle of about 90 degrees (about perpendicular) with a crystallographic orientation [100] of the crystal structure of the semiconductor interposer (10) [Fig. 1 (Annotated above) and Fig. 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 2, 5, and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2020/0273807) in view of Shieh et al. (US 8288871).
Regarding claims 2 and 14, Won discloses micro bumps (32) [Fig. 2 and paragraph 0030]. However, Won does not disclose a reflow process.
Shieh teaches a bonding process comprising a reflow process that is performed at a reflow temperature ranging from about 210 degrees Celsius to about 250 degrees Celsius. [Figs. 1A and 1B, col. 3, lines 6-10, and col. 4, lines 65-67]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Won by including the reflow process as taught by Shieh because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding claim 5, Won discloses providing a circuit substrate (external substrate) and bonding (mounting) the conductive connectors of the package to the circuit substrate [paragraph 0031]. However, Won does not disclose the claimed reflow process. 
prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).                                                                  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Won by including the reflow process as taught by Shieh because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claims 3, 6, 8, 15, and 17 remain rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2020/0273807) in view of Shieh et al. (US 8288871), and further in view of Fayneh et al. (US 2020/0371972).
Regarding claims 3, 6 and 15, the combination Won and Shieh, as stated in the rejection of claims 2, 5 and 14 above, teaches a reflow process ranging from about 210 degrees Celsius to about 250 degrees Celsius. [See Figs. 1A and 1B, col. 3, lines 6-10, and col. 4, lines 65-67 in Shieh]. However, the combination is silent with respect to the micro-bumps and C4 bumps.
Fayneh further teaches two dies connected via micro-bumps, and an interposer connected to the substrate via C4 bumps [paragraph 0081 and Fig. 2]. 
Regarding claims 8 and 17, Won discloses a die (20) comprising a memory die [paragraph 0029]. However, Won is silent with respect to the logic die.
Fayneh further teaches a logic die and a memory die (DRAM) connected to an interposer [Fig. 2].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the combination of Won and Shieh by including micro-bumps, C4 bumps and a logic die as further taught by Fayneh because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Claims 8-9 and 17-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2020/0273807) in view of Shieh et al. (US 8288871), and further in view of Yoo et al. (US 2020/0144189).

Yoo further teaches a logic die (140) and memory dies (130) connected to a redistribution structure (123) on the interposer (120), the interposer comprising vias (124) so that the first and second dies (130/140) are electrically connected with the through vias (124) through the redistribution structure (123) [Figs. 2-3, and paragraphs 0024 and 0025].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to further modify the combination of Won and Shieh by including a redistribution structure on the interposer before disposing the first die and disposing the second die as further taught by Yoo because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Claims 7 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2020/0273807) in view of Shieh et al. (US 8288871) and Yoo et al. (US 2020/0144189), and further in view of Chang et al. (US 2019/0043771).

Chang further teaches dies (110) connected to a interposer (100), the interposer comprising an upper redistribution structure (101/103) and a bottom redistribution structure (101/103), wherein connectors (188) are electrically connected to the bottom redistribution structure (101/103) [Figs. 1-2, and paragraphs 0039].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to further modify the combination of Won, Shieh and Yoo by including a bottom redistribution structure between the interposer the connectors as further taught by Chang because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,714,433 in view of Won et al. (US 2020/0273807), and further in view of Shieh et al. (US 8288871), Yoo et al. (US 2020/0144189), and Chang et al. (US 2019/0043771).
Regarding claims 16-20, claims 1-20 of US Patent No. 10,714,433 teaches the same patentable features as claims 16-20 of the instant application, and any difference are minor and would have been obvious to one skilled in the art in view of Won, Shieh, Yoo and Chang, as stated, for example, in the rejections of claims 1-20 above. 
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive. Applicant argues that Won does not disclose the limitation wherein the first direction is oriented with an angle θ between a crystallographic orientation of the crystal structure of the wafer interposer and the first direction, and the angle θ ranges from about 85 degrees to about 95 degrees. However, the Examiner disagrees. Won, as stated above, does teach a gap extending direction (X1) having an angle of about 90 . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jose R Diaz/Primary Examiner, Art Unit 2815